 



Exhibit 10.33.4.5.2
EXECUTION COPY
GUARANTOR ACKNOWLEDGEMENT
     THIS GUARANTOR ACKNOWLEDGEMENT dated as of May 22, 2007 (this
“Acknowledgment”) executed by each of the undersigned (the “Guarantors”) in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) and each
“Lender” a party to the Credit Agreement referred to below (the “Lenders”).
     WHEREAS, the Borrower, the Lenders, the Agent and certain other parties
have entered into that certain Credit Agreement dated as of April 10, 2005 (as
amended and in effect immediately prior to the date hereof, the “Credit
Agreement”);
     WHEREAS, each of the Guarantors is a party to that certain Guaranty dated
as of April 10, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) pursuant to which they guarantied, among
other things, the Borrower’s obligations under the Credit Agreement on the terms
and conditions contained in the Guaranty;
     WHEREAS, the Borrower, the Agent and the Lenders are to enter into a
Amendment to Credit Agreement dated as of the date hereof (the “Amendment”), to
amend the terms of the Credit Agreement on the terms and conditions contained
therein; and
     WHEREAS, it is a condition precedent to the effectiveness of the Amendment
that the Guarantors execute and deliver this Acknowledgment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
     Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Amendment shall not in any way affect the
validity and enforceability of the Guaranty, or reduce, impair or discharge the
obligations of such Guarantor thereunder.
     Section 2. Governing Law. THIS REAFFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Counterparts. This Reaffirmation may be executed in any number
of counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
[Signatures on Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.
ASHFORD HOSPITALITY TRUST, INC.
ASHFORD 1031 GP LLC
ASHFORD 1031 GROUND LESSEE LLC
ASHFORD CREDIT HOLDING LLC
ASHFORD FINANCE SUBSIDIARY II GENERAL
               PARTNER LLC
ASHFORD HHC LLC
ASHFORD HHC II LLC
ASHFORD HHC III LLC
ASHFORD HOSPITALITY FINANCE ALBUQUERQUE GENERAL PARTNER LLC
ASHFORD HOSPITALITY FINANCE GENERAL
               PARTNER LLC
ASHFORD IHC LLC
ASHFORD MEZZ BORROWER LLC
ASHFORD OP GENERAL PARTNER LLC
ASHFORD OP LIMITED PARTNER LLC
BUCKS COUNTY MEMBER LLC
ASHFORD PROPERTIES GENERAL PARTNER LLC
FL/NY GP LLC
By: /S/ DAVID BROOKS
     Name:   David Brooks
     Title:     Vice President
[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



                      ASHFORD COVINGTON LP    
 
      By:   Ashford Properties General Partner LLC, its general partner        
ASHFORD FINANCE SUBSIDIARY II LP    
 
      By:   Ashford Finance Subsidiary II General Partner LLC, its general
partner         ASHFORD HOSPITALITY FINANCE ALBUQUERQUE LP    
 
      By:   Ashford Hospitality Finance Albuquerque General Partner LLC, its
general partner         ASHFORD HOSPITALITY FINANCE LP    
 
      By:   Ashford Hospitality Finance General Partner LLC, its general partner
        COMMACK NEW YORK HOTEL LIMITED PARTNERSHIP    
 
      By:   FL/NY GP LLC, its general partner         CORAL GABLES FLORIDA HOTEL
LIMITED PARTNERSHIP    
 
      By:   Ashford 1031 GP LLC, its general partner         FALMOUTH SQUARE INN
LIMITED PARTNERSHIP    
 
      By:   Ashford Properties General Partner LLC, its general partner        
HYANNIS MASSACHUSETTS HOTEL LIMITED PARTNERSHIP    
 
      By:   Ashford 1031 GP LLC, its general partner         SOUTH YARMOUTH
MASSACHUSETTS HOTEL LIMITED PARTNERSHIP    
 
      By:   Ashford 1031 GP LLC, its general partner         WESTBURY NEW YORK
HOTEL LIMITED PARTNERSHIP    
 
      By:   FL/NY GP LLC, its general partner    
 
               
 
      By:   /S/ DAVID BROOKS    
 
          Name:   David Brooks    
 
          Title:     Vice President    

[Signatures Continued on Next Page]
[Guarantor Acknowledgement Signature Page]

 



--------------------------------------------------------------------------------



 



ASHFORD TRS CORPORATION
ASHFORD TRS IV LLC
ASHFORD TRS VI CORPORATION
ASHFORD TRS LESSEE LLC
By: /S/ DAVID J. KIMICHIK
     Name:   David J. Kimichik
     Title:     President
[Guarantor Acknowledgement Signature Page]

 